LETTS, Judge.
The sole issue before this court is whether the trial court erred in not granting the motion to dismiss the complaint on the grounds that there was a failure to serve process or to prosecute the action pursuant to Florida Rules of Civil Procedure 1.420(e). Prior to filing the motion to dismiss, defense counsel filed a notice of appearance. Such a notice does not constitute record activity or waive any objection regarding jurisdiction over the person. Public Gas Co. v. Weatherhead Co., 409 So.2d 1026 (Fla.1982). Because of the failure to serve process and to prosecute this action, the trial court erred in failing to dismiss the complaint.
Accordingly, we reverse the trial court’s order denying the motion to dismiss the complaint.
DELL and GUNTHER, JJ., concur.